McCALEB, Justice
(concurring).
I have not the slightest doubt that, were this a suit on the contract of purchase and sale between Hogan and LaNasa, the letter would be liable and parol evidence would be inadmissible to show that LaNasa signed the offer of purchase only on condition that plaintiff’s agent, Tinney, would secure a $100,000 loan for him. Samuelson v. Bosk, 219 La. 477, 53 So.2d 239. However,'this is not a suit on the written contract of purchase and sale but on the agency agreement between LaNasa and Tinney, which was an oral agreement not expressed in the written contract. Therefore, the parol evidence rule has nothing to do with the case.
True enough, the written contract provides for the payment of the agent’s commission but the agent is not a party to the contract and when he institutes suit for payment of such commission, it is proper to receive parol evidence for the purpose of establishing the terms and conditions of the agency agreement.
I respectfully concur in the decree.